  Case 1:21-cv-00507-PLM-PJG ECF No. 7, PageID.64 Filed 08/19/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION
                                      ______

FRANCIS YUNNI GUERRA PLEITEZ,

                     Petitioner,                   Case No. 1:21-cv-507

v.                                                 Honorable Paul L. Maloney

T. JOHNS et al.,

                     Respondent.
____________________________/

                                        JUDGMENT

              In accordance with the opinion entered this day:

              IT IS ORDERED that the petition for writ of habeas corpus is DISMISSED

WITHOUT PREJUDICE for lack of subject matter jurisdiction.



Dated:   August 19, 2021                           /s/ Paul L. Maloney
                                                   Paul L. Maloney
                                                   United States District Judge
